EXHIBIT CERTIFICATE OF MERGER of EUSA PHARMA (USA), INC. with and into CYTOGEN CORPORATION (Pursuant to Section 251(c) of the General Corporation Law of the State of Delaware) The undersigned do hereby certify as follows: FIRST: The name and state of incorporation of the constituent corporations in the merger (the “Constituent Corporations”) are as follows: Name State of Incorporation EUSA Pharma (USA), Inc. Delaware Cytogen Corporation Delaware SECOND: An Agreement and Plan of Merger, dated as of March 10, 2008, among EUSA Pharma Inc. (the parent of EUSA Pharma (USA), Inc.), EUSA Pharma (USA), Inc. and
